Order entered February 15, 2013




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-12-01598-CV

   DALLAS COUNTY SOUTHWESTERN INSTITUTE OF FORENSIC SCIENCES &
             MEDICAL EXAMINER DEPARTMENT, Appellant

                                                V.

                                     GLYNDA RAY, Appellee

                          On Appeal from the 101st Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DC-11-07904

                                             ORDER
        We GRANT appellee’s February 13, 2013 motion for an extension of time to file its

brief. We ORDER the brief tendered to this Court by appellee on February 13, 2013 filed as of

the date of this order.




                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE